M. J. Kelly, J.
Defendant was charged with, and convicted of, armed robbery. MCLA 750.529; MSA 28.797. Throughout the proceedings he was repre*437sented by competent appointed counsel. On appeal, he alleges as error the failure of the trial judge to specifically advise defendant of his right to testify in his own defense.
We find no authority holding that where a defendant is convicted after not taking the stand, he is entitled to reversal unless the record shows his awareness of the right to testify. We are unwilling to extend the guilty plea procedures required by GCR 1963, 785.7(l)(d)(iv) to a jury trial. The court rule is designed to assure that a defendant pleading guilty is aware of the full panoply of rights he is foregoing. We refuse to presume that trial counsel failed to communicate those rights to defendant. We conclude, rather, that the decision not to take the stand was a calculated trial tactic. The trial judge’s duty is to fairly preside over the proceedings, not to second-guess the strategy of defense counsel.
Affirmed.